*9OPINION OF THE COURT
Per Curiam.
A notice of petition and petition containing 15 charges of failure to cooperate were served on the respondent personally and via certified and regular mail on December 17, 1993. The respondent has failed to answer the petition or to appear at the hearing scheduled before the Special Referee on January 27, 1994, notwithstanding an extended series of verbal and written notices. The Special Referee sustained all 15 charges based on the respondent’s default.
The Grievance Committee now moves to confirm the Special Referee’s report. The respondent has failed to submit any papers in opposition thereto.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer these proceedings, the charges must be deemed established. The petitioner’s motion to confirm the report of the Special Referee, which found that all 15 charges of professional misconduct by the respondent were admitted by his failure to answer and appear, is granted. Accordingly, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Pizzuto, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Derrick William White, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Derrick William White is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its *10application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that service upon the respondent at his last three known addresses via regular and certified mail, return receipt requested, and transmission to the respondent’s facsimile machine designated for delivery of documents is authorized.